328 S.W.3d 710 (2010)
Antonio SPEED, Appellant,
v.
LM SERVICES CORPORATION FOR SLAH, LLC and Division of Employment Security, Respondents.
No. ED 93794.
Missouri Court of Appeals, Eastern District, Division Five.
May 4, 2010.
Antonio Speed, pro se.
Larry R. Ruhmann, for Respondent Division of Employment Security.
Before KENNETH M. ROMINES, C.J., ROY L. RICHTER, J., and WILLIAM L. SYLER, Sp. J.

ORDER
PER CURIAM.
Antonio Speed ("Claimant") appeals from the judgment of the Labor and Industrial Relations Commission ("the Commission") affirming the decision of the Division of Employment Security ("the Division") to deny him unemployment benefits. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
*711 The judgment is affirmed pursuant to Rule 84.16(b).